Title: From Thomas Jefferson to Thomas Acheson, 29 August 1807
From: Jefferson, Thomas
To: Acheson, Thomas


                        
                            Aug. 29. 07.
                        
                        Your letter of the 12th. inst. has not come to hand. I have now recieved that of the 18th. informing me that
                            on a call for 480. men from your brigade 1119 young & active citizens have voluntarily offered their service to their
                            country. this offer merits & meets the highest praise: and whenever the moment arrives in which the public rights must
                            appeal to the public arm for support, they will be found to rest safely on the spirit which animates our nation, on that
                            which produces from your brigade so honorable a proof, that our citizens view these rights as their personal concern, &
                            that the only contest is who shall be recieved into the ranks to which their vindication shall be confided.
                        I pray you to tender from me, on behalf of their country, to the officers & volunteers of your brigade, the
                            thanks they so justly deserve, & the assurances that when the public interests shall call for their services, this offer of
                            them will be remembered.
                        
                            Th: Jefferson
                            
                        
                    